Case 1:19-cv-02587-ALC Document 14 Filed 06/03/19 Page 1 of 3

GreenbergTraurig

Jennifer A. Surprenant
212-801-6594
surprenantJ@gtlaw.com

June 3, 2019

Hon. Andrew L. Carter

US. District Court Judge
Southern District of New York
40 Foley Square

New York, New York, 10007

Re: — Ridenhour v. Bryant, et al., No. 1:19-cv-2587

Dear Judge Carter:

We represent Defendants Bettina Sulser Bryant and Donald L. Bryant, Jr. (“Defendants”).
Pursuant to Your Honor’s Individual Practices, we write to request a pre-motion conference as an
antecedent to filing a motion to dismiss the Amended Complaint under Federal Rule of Civil
Procedure 12(b)(6).

As discussed in the sections to follow, any alleged oral agreement between Lauren
Ridenhour (“Plaintiff”) and Defendants is voided by N.Y. Gen. Obl. L. § 5-701(a)(10) which
requires that all agreements “to pay compensation for services rendered in negotiating a loan” be in
writing. Plaintiff affirmatively pleads that she lacks such a written agreement, and thus Defendants’
motion will be dispositive of her claims. Further, any alleged oral agreement is indefinite as a matter
of law as Plaintiff does not—and cannot—plead the existence of a definite price term for her

compensation. Lacking this essential element, her purported oral contract is unenforceable as a matter
of law.

Background

In 2018, Plaintiff was an employee of Defendants’ winery. Am. Compl. (Dkt. 5) § 10(a).
Plaintiff brings this action seeking compensation in connection with her alleged oral agreement
with the Defendants to “renegotiat[e] the terms of a $98,459,169 million loan to Mr. Bryant with
JP Morgan Chase” in May 2018. Jd. ¥ 1. Plaintiff pleads no specific agreed upon compensation
for these alleged services and instead pleads that the parties agreed that any fee should be based
“upon any value added that she would negotiate in the loan’s terms.” Jd © 13. As she had “no
written agreement about the specific compensation for her services” pertaining to the renegotiation
of this loan, id. | 22, Plaintiff brings a cause of action for breach of an oral contract seeking
compensation, id. Jf 48-52. Plaintiff further seeks recovery in quantum meruit in connection with
these same alleged renegotiation services. Id. §§ 53-58.

Plaintiff has amended her Complaint once as a matter of ri ght. See generally id.

Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, NY 10166 | T+1 212.801.9200 | F +1 212.801.6400

www.gtlaw.com
Case 1:19-cv-02587-ALC Document 14 Filed 06/03/19 Page 2 of 3

Hon. Andrew L. Carter
June 3, 2019
Page 2

Argument

I. PLAINTIFE’S AMENDED COMPLAINT SHOULD BE DISMISSED UNDER NEW
YORK’S STATUTE OF FRAUDS.

Plaintiff's alleged oral agreement to negotiate Defendants’ loan is void under New York’s
Statute of Frauds. Specifically, N.Y. General Obligations Law § 5-701(a)(10) provides that “[e]very
agreement, promise or undertaking is void, unless it or some note or memorandum thereof be in
writing, and subscribed by the party to be charged therewith, or by his lawful agent, if such agreement,
promise or undertaking . . . [i]s a contract to pay compensation for services rendered in negotiating a
loan....” For the avoidance of doubt, Section 5-701 (a)(10) further states that ““[nJegotiating’ includes
procuring an introduction to a party to the transaction or assisting in the negotiation or consummation
of the transaction.”

This situation precisely is what Plaintiff alleges. Specifically, Plaintiff's cause of action for
“breach of an oral agreement” claims that “Defendants have failed and refused to compensate her for
services rendered in connection with renegotiating the terms of a $98,459,169 million loan.” Am.
Compl. (Dkt. 5) 1; see also id. 44] 19-29 (detailing the loan negotiations Plaintiff allegedly undertook
pursuant to the oral contract). Plainly, any alleged oral agreement for compensation is void under New
York’s Statute of Frauds. See Hershkowitz v. Think Tech Labs, LLC, 651 F. App’x 15, 17 (2d Cir.
2016); Belotz v. Jefferies & Co., Inc., No. 98 Civ. 2587 (LAP), 1999 WL 587916, at *3 (S.D.N.Y. Aug.
4, 1999), aff'd, 213 F.3d 625 (2d Cir. 2000); Rosbach v. Indus. Trading Co., Inc., 81 F. Supp. 2d 522,
524 (S.D.N.Y. 2000).

Further, the doctrine of quantum meruit cannot save this result. “It is well settled that under
New York law a plaintiff may not escape the Statute of Frauds by attaching the label ‘quantum meruit?
... to the underlying contract claim.” Morgenweck v. Vision Capital Advisors, LLC, 410 F. App’x 400
at n. 1 (2d Cir. 2011) (collecting cases); accord Snyder vy. Bronfman, 13 N.Y.3d 504, 507 (2009);
Hanson v. Hanson, No. 18 Civ. 695 (KPF), 2019 WL 935127, at *6-7 (S.D.N.Y. Feb. 26, 2019).
Under New York law, such claims are analyzed together as a single quasi-contract claim, which
also “are barred by . . .§ 5-701(a)(10).” Gutkowski v. Steinbrenner, 680 F. Supp. 2d 602, 613
(S.D.N.Y. 2010) (quotation and citation omitted).

The forgoing is dispositive. Plaintiffs breach of oral contract claim cannot survive under New
York’s Statute of Frauds, and Plaintiff is prohibited from pleading around the statute through guantum
meruit.

I. PLAINTIFF’S AMENDED COMPLAINT SHOULD BE DISMISSED BECAUSE SHE
ALLEGES AN INDEFINITE CONTRACT.

Even aside from Plaintiff's failure to satisfy the Statute of Frauds, Plaintiff's alleged oral
agreement is unenforceable because it lacks an essential term of the purported contract—namely the
price Plaintiff is to be paid. “As price is an essential ingredient of every contract for the rendering
of services, an agreement must be definite as to compensation.” Jn re Maxwell Commc’n, 198
B.R. 63, 68 (S.D.N.Y. 1996) (internal citation and quotations omitted); accord Gutkowski, 680 F.
Supp. 2d at 610-11 (“Plaintiff fails to allege adequately the compensation term, and as a result, the
purported oral agreement is indefinite as a matter of law.”).

Greenberg Traurig, LLP | Attorneys at Law
Case 1:19-cv-02587-ALC Document 14 Filed 06/03/19 Page 3 of 3

Hon. Andrew L. Carter
June 3, 2019
Page 3

The alleged oral agreement lacks a definite price term. Specifically, Plaintiff pleads that she
and Defendants “agreed that she would receive a fee based upon any value added that she would
negotiate in the loan’s terms,” Am. Compl. (Dkt. 5) § 13, but she pleads no further details as to how
that “value added” allegedly would be calculated or determined. New York courts have held many
similarly vague compensation terms to be insufficiently definite as a matter of law. See Deluca v. Bank
of Tokyo-Mitsubishi UFJ, Ltd., No. 06 Civ. 5474 (JGK), 2008 WL 857492, at *15 (S.D.N.Y. Mar. 31,
2008) (“New York courts . . . will not give contractual effect to vague generalizations about
compensation.”); accord Gutkowski, 680 F. Supp. 2d at 610-11 (agreement to be “compensated
fairly” or “fairly compensated” is too indefinite as to a price term to be enforceable); United Res.
Recovery Corp. v. Ramko Venture Mgmt. Inc., No. 07 Civ. 9452 (RWS), 2009 WL 2746232, at *6
(S.D.N.Y. Aug. 28, 2009) (“Gutierrez’s vague and ambiguous statement that Kohut would be ‘taken
care of” is too indefinite to form a legally enforceable contract.”); Major League Baseball Props., Inc.
v. Opening Day Prods., Inc., 385 F. Supp. 2d 256, 271-72 (S.D.N.Y. 2005) (finding statement “we'll
compensate you” too indefinite to establish a meeting of the minds between the parties).

The lack of specificity likewise undermines Plaintiff's quantum meruit claim. At the time of
the 2018 loan renegotiation, Plaintiff had transitioned from being a “consultant” to an “employee
earning a $150,000 base salary.” See Am. Compl. (Dkt. 5) J 10(a). “New York Courts have held that
quantum meruit claims fail where a party cannot reasonably know that services are being performed
by the other party with the expectation that additional payment will be made for those services.” United
Res. Recovery Corp., 2009 WL 2746232, at *9. Further, a contract for a separate payment that was
more than double Plaintiff's annual salary should have been agreed upon with specificity. See, e.g.,
Johnson v. Stanfield Capital Partners, LLC, 68 A.D.3d 628, 629 (Ist Dep't 2009) (‘the parties would
be expected to make reference to such a large sum of money in the [ ] agreement with particularity’”’)
(quoting Namad v. Salomon Inc., 74 N.Y.2d 751, 753 (1989)); U.K. Cable Ventures, Inc. v. Bell Atl.
Invs., 232 A.D.2d 294, 295 (1st Dep’t 1996) (magnitude of claim means “that a formal writing would
be the ordinary expectation”). Plaintiff's claims thus fail for this additional reason.

Conclusion

For the foregoing reasons, Defendants respectfully request a pre-motion conference at the
Court’s convenience and/or permission to proceed with filing the proposed motion to dismiss the
Amended Complaint with prejudice because all of Plaintiff's claims legally are futile.

Respectfully submitted,
GREENBERG TRAURIG, LLP

By:_/s/ Jennifer A. Surprenant
Jennifer A. Surprenant

Alan Mansfield

200 Park Avenue

New York, NY 10166

(212) 801-9200

(212) 801-6400 (facsimile)

surprenantj@gtlaw.com

Attorneys for Defendants

Greenberg Traurig, LLP | Attorneys at Law
